Citation Nr: 0940731	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-32 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a stomach hernia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
November 1977, with subsequent service in the Air Force 
National Guards of Ohio and West Virginia through March 2000. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO decision, which 
denied claims for service connection for a nervous condition 
claimed as an anxiety disorder and a stomach hernia.  These 
issues were remanded for further development in July 2008.

Thereafter, in a May 2009 rating decision, the RO granted 
service connection for post-traumatic stress disorder with 
depression, and assigned a 70 percent rating, effective 
February 3, 2005, which corresponds to the date of receipt of 
his claim for a nervous disorder.  Thus, although the 
representative continued to list the claim of entitlement to 
service connection for a mental disorder as being on appeal 
in a Written Brief Presentation dated in September 2009, the 
Board believes that the RO's decision was a complete grant of 
benefits with respect to the claim of service connection for 
a psychiatric disorder.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

However, the Board notes that the Veteran submitted a 
statement in June 2009, and it is unclear whether the Veteran 
intended this statement to be construed as a claim for 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) or a notice of 
disagreement (NOD) with the evaluation assigned to his now 
service-connected posttraumatic stress disorder with 
depression.  As such, the Board is referring this statement 
back to the RO to determine the Veteran's intentions and to 
conduct the appropriate adjudication. 

In August 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Huntington, West 
Virginia RO.  A transcript of that proceeding has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After a thorough review of the Veteran's claims files, the 
Board has determined that additional development is necessary 
prior to the adjudication of the claim for a stomach hernia.  
The Veteran asserted at the August 2007 Travel Board hearing 
that he incurred a hernia during active duty for training in 
the National Guard.  Specifically, he asserted he injured 
himself unloading tents from a truck.  As noted in the 
previous remand, this injury appears to be the type of injury 
that he is competent to report.

A review of the Veteran's service treatment records reflects 
that he was noted at his March 2000 retirement physical 
examination as having a midline hernia from naval to xiphoid.  
No mention was made in his service treatment records that 
this hernia resulted from an injury unloading tents from a 
truck.

The Board notes that the Veteran underwent a VA examination 
in November 2008.  At this examination, the Veteran reported 
that he developed an anterior midline abdominal hernia while 
lifting a tent onto a truck bed in the mid-1980s while 
serving in the Air National Guard.  He reported visiting the 
sick call clinic and stated he was told that it was nothing 
to worry about, unless it bothered him.  Upon examination of 
the Veteran, the examiner diagnosed him with a ventral 
hernia.  In a December 2008 addendum to this VA examination, 
this same examiner reviewed the Veteran's claims file, to 
include the November 2008 VA examination report.  The 
examiner determined that the Veteran's ventral/epigastric 
hernia is at least as likely as not related to the Veteran's 
service in the Air National Guard.  

The examiner noted that, upon careful review of the claims 
file, a record of medical care conducted during a March 4, 
2000 retirement physical revealed that the Veteran had a 
midline hernia from naval to xiphoid.  The examiner noted 
that he did not see any diagnosis of a ventral hernia in 
other parts of the Veteran's service treatment records.  
There is no signature of the physician who noted this 
diagnosis, and it seems that other pages are missing.  The 
examiner went on to state that it appears that medical staff 
or doctors have not noticed or have missed his diagnosis for 
a ventral hernia when he was in the Air National Guard.  A 
ventral hernia is a kind of hernia which develops very 
slowly, and it gets worse with age.  A ventral hernia usually 
occurred due to weakness of the midline anterior abdominal 
wall. 

The Board notes that the term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training (ACDUTRA) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
for training (INACDUTRA) during which the individual 
concerned was disabled or died (i) from an injury incurred or 
aggravated in line of duty; or (ii) from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(24) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.6(a) (2009).

The term "active duty for training" is, inter alia, full- 
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
State.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.6(c) (2009).  The term "inactive duty for 
training" means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any State. 
38 U.S.C.A. § 101(23) (West 2002 & Supp. 2008) 38 C.F.R. § 
3.6(d) (2009).

The Board acknowledges that the VA examiner determined that 
the Veteran's ventral/epigastric hernia is at least as likely 
as not related to the Veteran's service in the Air National 
Guard.  However, the examiner further indicated that the 
ventral hernia is a kind of hernia which develops very slowly 
and gets worse with age.  This description suggests that the 
disability is more appropriately characterized as a 
"disease" than as being the result of any "injury" in 
service.   

As noted above, "active military, naval, or air service" 
includes any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
INACDUTRA during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  "Active military, naval, or air service" does not 
include any period of INACDUTRA during which the individual 
concerned was disabled or died from a disease incurred or 
aggravated in line of duty.  Therefore, given that service 
connection may only be granted for injuries, as opposed to 
diseases, incurred during INACDUTRA, the Board finds that 
this aforementioned opinion requires clarification.  
Specifically, this issue must be remanded in order to clarify 
1) whether the ventral hernia is more appropriately 
characterized as a "disease" or "injury," and, 2) if it is 
more appropriately characterized as a "disease," what is 
the likelihood that it could be subject to aggravation as a 
consequence of the injury described by the Veteran.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

Furthermore, the Veteran submitted a statement in June 2009 
in which he indicated that he began receiving SSA Disability 
Income in February 2001.  He attached to this statement 2 
letters from SSA indicating that he was determined to be 
disabled from May 25, 2000 through August 2008.  No other SSA 
records were associated with the claims file.  As such, all 
SSA records should be obtained and associated with the claims 
file.    

Accordingly, the case is REMANDED for the following action:

1.	All available SSA records should be 
located and associated with the claims 
file.

2.	A clarifying VA opinion should be 
provided regarding the Veteran's claim 
for service connection for a stomach 
hernia.  If possible, the same examiner 
who conducted the November 2008 VA 
digestive condition examination and 
submitted the December VA 2008 addendum 
opinion on the matter should render a 
new opinion clarifying his previous 
opinion.  Specifically, this examiner 
should clarify whether the Veteran's 
current ventral hernia is 1) more 
appropriately characterized as an 
"injury" or a "disease," and, 2) if 
it is more appropriately characterized 
as a "disease," what is the likelihood 
that it could have been aggravated by an 
injury that the Veteran incurred during 
service in the Air National Guard, i.e. 
unloading tents from a truck.  The 
claims file should be provided to the 
examiner for review, and the examiner 
should note that it has been reviewed.  
If the examiner who conducted the 
November 2008 VA examination and 
submitted the December 2008 VA addendum 
opinion is not available, a different 
examiner should render an opinion on the 
matter based on a complete review of the 
claims file, to include the November 
2008 VA examination report and the 
December 2008 VA addendum report.  The 
examiner should provide a complete 
rationale for any opinions provided.

3.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the most recent 
statement of the case (SOC) or SSOC.  In 
the event that the claim is not resolved 
to the satisfaction of the Veteran, he 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should 
be returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

